FILED
                                                                                         FEB - 4 2009
                             UNITED STATES DISTRICT COURT
                                                                                    NANCY MAYER WHmINGTON. CLERK
                             FOR THE DISTRICT OF COLUMBIA                                 U.S. DISTRICT COURT

                                             )
Samuel Petro Abraham,                        )
                                             )
       Plaintiff,                            )
                                             )
               v.                            )        Civil Action No.
                                             )                              09 0207
Rabbi Moses Heinemann et al.,                )
                                             )
       Defendants.                           )
                                             )


                                   MEMORANDUM OPINION

       This matter is before the Court on its initial review of plaintiff's pro se complaint and

application for leave to proceed in forma pauperis. The Court will grant the in forma pauperis

application and dismiss the case because the complaint fails to meet the minimal pleading

requirements of Rule 8(a) of the Federal Rules of Civil Procedure.

       Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,

656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires

complaints to contain" (1) a short and plain statement of the grounds for the court's jurisdiction

[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief."

Fed. R. Civ. P. 8(a); see Ciralsky v. CIA, 355 F.3d 661,668-71 (D.C. Cir. 2004). The Rule 8

standard ensures that defendants receive fair notice of the claim being asserted so that they can

prepare a responsive answer and an adequate defense and determine whether the doctrine of res

judicata applies. Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977).

       Plaintiff, who claims to be homeless in Brooklyn, New Yark, sues a rabbi in Baltimore,

Maryland, an organization in Brooklyn New Yark, and his "millionaire" wife, Complaint
Caption, but he has not set forth cogent facts from which a claim or the basis of federal court

jurisdiction may be discerned. Accordingly, the case will be dismissed by separate Order issued

contem poraneously.


                  iJ.
Date: January   L, 2009




                                                2